Giegerich, J.
A challenge has been made on behalf of owners of property affected by this proceeding to the qualification of one of the commissioners of estimate and appraisal heretofore appointed. Section 1437 of the revised charter provides that “ the court * * * shall name three discreet and disinterested persons, being citizens of the borough where the property to be taken is located, as commissioners of estimate and appraisal for the purpose of performing the duties hereinafter mentioned. * * * They shall be subject to the right of challenge by any person having an interest in said proceedings, upon any ground which would disqualify a judge or juror.”. Section 1027 of the Code of Oivil Procedure provides for the general qualification of trial jurors, and, so far as necessary to be quoted, is as follows: “ In order to be qualified to serve as a trial juror, in a court of record, a person must be: * * * 3. Assessed, for personal property, belonging to him, in his own right, to the amount of two hundred and fifty dollars; of the owner of a freehold estate in real property, situated in the county, belonging to him in his own right, of the value of one hundred and fifty dollars; or the husband of a woman who is the owner of a like freehold estate, belonging to her in her own right.” But section 1034 provides that section 1027 shall not apply to the city and county of Hew York or the county of Kings. The qualifications of trial jurors in the county of Hew York are found in section-1079, which, so far as necessary to be quoted, is as follows: “ In order to be qualified to serve, as a trial juror, in a court in the city and county of Hew York, a person must he: * * * 3. The owner, in his own right, of real or personal property, of the value of two hundred and fifty dollars; or the husband of a woman who is the owner, in her own right, of real or personal property of that value.” In this case it was proven that the commissioner objected to is the owner in his own right of personal property of the value of $250. On behalf of the objecting owner it is insisted that it ought to be held that the provisions of section 1027 apply to commissioners in the county of Hew York, because otherwise there would be different qualifications required in the *339different boroughs, to wit, those of section 1079,, in the county of New York, comprising the boroughs of Manhattan and of The Bronx; those of section 1126, in the county of Kings, borough of Brooklyn, and thbse of section 1027, in the remaining two boroughs of the city of New York. I cannot see, however, that there is any reason why there should not be a difference in the qualifications required of commissioners, the same as in the case of jurors, nor why it should be held that the Legislature, in the various statutes above quoted, has not intended to make such a distinction. The objection is accordingly overruled.
Objection overruled.